Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into this 10th day
of January, 2019, by and between DORMAN PRODUCTS, INC., a Pennsylvania
corporation (the “Company”), and KEVIN OLSEN (the “Executive”), and is effective
as of January 1, 2019 (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of the Executive’s continued employment with
the Company as President and also, as of the Effective Date, Chief Executive
Officer of the Company.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.    EMPLOYMENT AND DUTIES

1.1    Employment Period. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to serve the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2021, unless earlier terminated
pursuant to Section 5 hereof (the “Employment Period”, which shall include any
renewals thereof); provided, that, on December 31, 2021 and each annual
anniversary of such date thereafter (such date and each annual anniversary
thereof, a “Renewal Date”), unless previously terminated in accordance with the
provisions of Section 5 hereof, the Employment Period shall be automatically
extended so as to terminate one year from such Renewal Date unless, at least 120
days prior to the Renewal Date, either party shall give written notice to the
other that the Employment Period shall not be so extended.

1.2    General.

1.2.1    During the Employment Period, the Executive shall have the title of
President and Chief Executive Officer of the Company and shall have the
authorities, duties and responsibilities customarily exercised by an individual
serving in these positions in a corporation of the size and nature of the
Company and such other authorities, duties and responsibilities as may from time
to time be reasonably delegated to him by the Board of Directors of the Company
(the “Board”) that are consistent with the foregoing. The Executive shall
faithfully and diligently discharge his duties hereunder and use his reasonable
efforts to implement the policies established by the Board from time to time.
The Executive shall report directly to the Board.

1.2.2    The Executive shall devote all of his business time, attention,
knowledge and skills faithfully, diligently and to the best of his ability, in
furtherance



--------------------------------------------------------------------------------

of the business and activities of the Company; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting reasonable periods
of time required for:

(i)    delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;

(ii)    engaging in professional organization and program activities;

(iii)    managing his personal passive investments and affairs; and

(iv)    participating in charitable or community affairs;

provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by a majority of the non-employee members
of the Board. Notwithstanding the foregoing, Executive will be subject to any
applicable restrictions set forth in the Company’s Corporate Governance
Guidelines.

1.3    Reimbursement of Expenses. During the Employment Period, the Company
shall pay the reasonable expenses incurred by the Executive in the performance
of his duties hereunder, including, without limitation, those incurred in
connection with business related travel or entertainment, or, if such expenses
are paid directly by the Executive, the Company shall promptly reimburse him for
such payments, provided that the Executive properly accounts for such expenses
in accordance with the Company’s business expense reimbursement policy. To the
extent any such reimbursements (and any other reimbursements of costs and
expenses provided for herein) are includable in the Executive’s gross income for
Federal income tax purposes, all such reimbursements shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred.

2.    COMPENSATION

2.1    Base Salary. During the Employment Period, the Executive shall be
entitled to receive a base salary at a rate of $600,000.00 per annum, which base
salary shall be payable in accordance with the payroll practices of the Company,
with such increases (but no decreases) as may be determined by the Compensation
Committee from time to time (as increased from time to time, the “Base Salary”).

2.2    Annual Bonuses. In addition to the Base Salary, the Executive shall be
eligible to receive during the Employment Period annual cash bonuses under the
Company’s 2018 Cash Bonus Plan and/or any other cash incentive plan maintained
by the Company, as determined by the Compensation Committee in its sole
discretion within the parameters of such plan(s).

2.3    Equity Related Awards.

2.3.1    In connection with the execution of this Agreement, the Executive shall
be granted an equity incentive award with aggregate value equal to $1,000,000
(determined based on the closing price of the Company’s common stock as of the
date such award is granted) under the Company’s 2018 Stock Option and Stock
Incentive Plan. Fifty

 

2



--------------------------------------------------------------------------------

percent (50%) of such award shall be granted in the form of restricted stock
units that vest in equal installments on each of the 3rd, 4th and 5th annual
anniversaries of the grant date, provided the Executive remains in continuous
employment with the Company through each such vesting date. The remaining fifty
percent (50%) of such equity award shall be granted in the form of restricted
stock units that vest based on Company performance metrics to be established by
the Compensation Committee at the time of grant and consistent with the
Company’s strategic plan. Such equity award shall be conditioned on the
Executive’s execution of award agreements provided by the Company at the time of
grant.

2.3.2    Following the Effective Date, the Executive may receive during the
Employment Period additional grants of awards under the Company’s 2018 Stock
Option and Stock Incentive Plan and/or any other equity-related incentive plan
maintained by the Company, as determined by the Compensation Committee in its
sole discretion within the parameters of such plan(s).

2.3.3    The treatment of any equity awards held by the Executive under the 2018
Stock Option and Stock Incentive Plan and/or any other equity-related incentive
plan maintained by the Company in connection with the termination of the
Executive’s employment shall be determined under such plan and/or award
agreement relating to such award.

2.4    Additional Compensation. During the Employment Period, in addition to the
foregoing and the benefits and perquisites described in Section 4, the Executive
shall be eligible to receive such other compensation as may from time to time be
awarded him by the Compensation Committee, in its sole discretion.

2.5    Clawback. The Executive agrees that the compensation and benefits
provided by the Company under this Agreement or otherwise is subject to
recoupment or clawback under any applicable Company clawback or recoupment
policy that is generally applicable to the Company’s executives, as may be in
effect from time to time, or as required by law, government regulation or stock
exchange listing requirement.

3.    PLACE OF PERFORMANCE. In connection with his employment by the Company,
the Executive shall be based at the Company’s executive offices, currently
located in Colmar, Pennsylvania.

4.    EMPLOYEE BENEFITS AND PERQUISITES

4.1    Benefit Plans. During the Employment Period, the Executive shall be
eligible to participate in all employee benefit plans, programs or arrangements
on the terms and conditions, including eligibility, no less favorable than
provided to other senior executives of the Company, which shall be established
or maintained by the Company generally for its employees, or generally made
available to its senior executives; provided, however, that participation in the
Company’s 2018 Cash Bonus Plan, 2018 Stock Option and Stock Incentive Plan
and/or other equity and incentive plans shall be as determined by the
Compensation Committee in its sole discretion, as described in Section 2.

4.2    Vacation. The Executive shall be entitled to not less than four weeks’
vacation at full pay for each calendar year during the Employment Period. Such
vacation may be

 

3



--------------------------------------------------------------------------------

taken in the Executive’s discretion, and at such time or times as are not
inconsistent with the reasonable business needs of the Company. Any vacation not
used during a calendar year shall be forfeited without compensation and may not
be carried over to any subsequent calendar year.

4.3    Life Insurance. The Company shall acquire and pay the applicable premium
on a term life insurance policy on the life of the Executive with a benefit in
the amount of $2,000,000 payable to a beneficiary designated by the Executive,
provided that the annual premium payable by the Company for such policy shall
not exceed Ten Thousand Dollars ($10,000) (the “Life Premium Threshold”). To the
extent the applicable annual premium would otherwise exceed the Life Premium
Threshold, at the Executive’s sole option, either (i) the benefit payable under
the policy shall be reduced to the minimum extent necessary such that the annual
premium for such policy does not exceed the Life Premium Threshold, or (ii) the
Executive shall reimburse the Company for the amount of the annual premium over
the Life Premium Threshold. The Executive shall cooperate with the Company to
the extent necessary to acquire such term life insurance policy, including
without limitation, by submitting to examinations by Company selected
physicians.

4.4    Disability Insurance. The Company shall acquire and pay the applicable
premium on a long-term disability insurance policy for the Executive with a
benefit in the amount of sixty percent (60%) of the Executive’s monthly earnings
as of immediately prior to the incurrence of the disability, provided that the
annual premium payable by the Company for such policy shall not exceed Sixteen
Thousand Five Hundred ($16,500) (the “Disability Premium Threshold”). To the
extent the applicable annual premium would otherwise exceed the Disability
Premium Threshold, at the Executive’s sole option, either (i) the benefit
payable under the policy shall be reduced to the minimum extent necessary such
that the annual premium for such policy does not exceed the Disability Premium
Threshold, or (ii) the Executive shall reimburse the Company for the amount of
the annual premium over the Disability Premium Threshold. The Executive shall
cooperate with the Company to the extent necessary to acquire such term
long-term disability insurance policy, including without limitation, by
submitting to examinations by Company selected physicians.

5.    TERMINATION OF EMPLOYMENT PERIOD

5.1    General. The Employment Period shall end as of the Executive’s
termination of employment hereunder. The Executive’s employment under this
Agreement may be terminated without any breach of this Agreement only on the
following circumstances:

5.1.1    Death. The Executive’s employment under this Agreement shall terminate
upon his death.

5.1.2    Disability. If the Executive suffers a Disability (as defined below),
the Company may terminate the Executive’s employment under this Agreement upon
ninety (90) days prior written notice; provided that the Executive has not
returned to full time performance of his duties during such ninety (90) day
period. For purposes hereof, “Disability” shall mean the Executive’s
“disability” under the Company’s long-term disability plan, if any, otherwise,
the Executive’s inability to perform his duties and responsibilities hereunder,
with or without reasonable accommodation, due to any physical or mental illness
or incapacity, which

 

4



--------------------------------------------------------------------------------

condition either (i) has continued for a period of 270 days (including weekends
and holidays) in any consecutive 365-day period or (ii) is projected by the
Board in good faith in reliance upon the opinion of a physician mutually
selected by the Company and Executive (or Executive’s authorized
representative), that the condition is substantially likely to continue for a
period of at least nine (9) consecutive months from its commencement.

5.1.3    Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events without the Executive’s
consent:

(i)    a material diminution of the title, authorities, duties or
responsibilities of the Executive set forth in Section 1.2 above;

(ii)    any reduction by the Company in the Executive’s Base Salary;

(iii)    a change in the Executive’s primary place of employment such that the
Executive’s commute increases by at least twenty-five (25) miles;

(iv)    the assignment to the Executive of duties or responsibilities which are
materially inconsistent with any of his duties and responsibilities set forth in
Section 1.2 hereof;

(v)    a change in the reporting structure so that the Executive reports to
someone other than solely and directly to the Board; or

(vi)    the Company’s election to not renew this Agreement under Section 1.1;

provided, however, that none of the foregoing events or conditions will
constitute Good Reason unless the Executive provides the Company with written
objection to the event or condition within 90 days following the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection, and the Executive resigns
his employment within 30 days following the expiration of that cure period.

5.1.4    Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Board at least one hundred and twenty (120) days prior to the
effective date of such termination.

5.1.5    Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

(i)    the willful and continued failure by the Executive to attempt in good
faith substantially to perform his obligations under this Agreement (other than

 

5



--------------------------------------------------------------------------------

any such failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice that such actions are occurring and, where practical, the
Executive has been afforded at least thirty (30) days to cure same;

(ii)    the indictment of the Executive for, or his conviction of or plea of
guilty or nolo contendere to, a felony or any other crime involving moral
turpitude or dishonesty; or

(iii)    the Executive’s willfully engaging in misconduct in the performance of
his duties for the Company or other than in the performance of his duties for
the Company (including, but not limited to, theft, fraud, embezzlement, and
securities law violations or a violation of the Company’s ”Values and Standards
of Business Conduct” or other written policies) that is materially injurious to
the Company, or, in the good faith determination of the Compensation Committee,
is potentially materially injurious to the Company, monetarily or otherwise.

For purposes of this Section 5.1.5, no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including
reputationally). Prior to any termination for Cause, the Executive will be given
five (5) business days written notice specifying the alleged Cause event and
will be entitled to appear (with counsel) before the Board to present
information regarding his views on the Cause event, and after such hearing,
there is at least a majority vote of the Board to terminate him for Cause. After
providing the notice in foregoing sentence, the Board may suspend the Executive
with full pay and benefits until a final determination pursuant to this Section
has been made.

5.1.6    Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive, other than for death or Disability.

5.2    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

5.3    Date of Termination.    The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death; (b) if
the Executive’s employment is terminated pursuant to Section 5.1.2, ninety
(90) days after Notice of Termination is given (provided that the Executive
shall not have returned to the performance of his duties on a full-time basis
during such ninety (90) day period); (c) if the Executive’s employment is
terminated pursuant to Sections 5.1.3 or 5.1.5, the date specified in the Notice
of Termination after the expiration of any applicable cure periods; (d) if the
Executive’s employment is

 

6



--------------------------------------------------------------------------------

terminated pursuant to Section 5.1.4, the date specified in the Notice of
Termination which shall be at least one hundred and twenty (120) days, as
applicable, after Notice of Termination is given, or such earlier date as the
Company shall determine, in its sole discretion; and (e) if the Executive’s
employment is terminated pursuant to Section 5.1.6, the date specified in the
Notice of Termination.

5.4    Compensation Upon Termination.

5.4.1    Termination for Cause or without Good Reason. If the Executive’s
employment shall terminate under Section 5.1.4 or Section 5.1.5, the Executive
shall receive from the Company: (a) any earned but unpaid Base Salary through
the Date of Termination, paid in accordance with the Company’s standard payroll
practices; (b) reimbursement for any unreimbursed expenses properly incurred and
paid in accordance with Section 1.3 through the Date of Termination; (c) payment
for any accrued but unused vacation time in accordance with Company policy;
(d) such vested accrued benefits, and other payments, if any, as to which the
Executive (and his eligible dependents) may be entitled under, and in accordance
with the terms and conditions of, the employee benefit arrangements, plans and
programs of the Company (including equity awards which pursuant to the terms of
the 2018 Stock Option and Stock Incentive Plan and/or the applicable award
agreement vest as of the Date of Termination) as of the Date of Termination,
((a) through (d) herein referred to as the “Amounts and Benefits”); and the
Company shall have no further obligation with respect to this Agreement, except
as provided in Sections 7 and 8 of this Agreement.

5.4.2    Termination for Good Reason or Without Cause. If the Executive’s
employment terminates under Sections 5.1.3 or 5.1.6, then the Company shall pay
or provide the Executive the Amounts and Benefits and, subject to Section 5.4.4:

(i)    the Executive’s Base Salary will continue to be paid for a period of
eighteen (18) months following termination of employment in accordance with the
usual payroll practices of the Company;

(ii)    the Company shall pay the Executive an amount equal to 150% of the
Executive’s target annual bonus that was in effect at the time of Executive’s
termination under the Company’s 2018 Cash Bonus Plan and/or any other cash
incentive plan maintained by the Company in a lump sum on the regular payroll
date of the Company coincident with or next following the 60th day after the
Executive’s date of employment termination;

(iii)    the Company shall pay to the Executive an amount equal to a pro-rated
annual bonus (“Pro-Rated Annual Bonus”) for the year in which such employment
termination occurs, which Pro-Rated Annual Bonus shall be determined (a) if
Executive’s employment terminates after September 30 of any year, by multiplying
(i) the quotient obtained by dividing (A) the number of days the Executive
worked in the year his employment with the Company terminates by (B) 365, and
(ii) an amount equal to the annual bonus (if any) that the Executive would have
otherwise received under the Company’s 2018 Cash Bonus Plan and/or any other
cash incentive plan maintained by the Company had he remained employed with the
Company with such amount to be calculated by the Board in its discretion in a
similar manner as

 

7



--------------------------------------------------------------------------------

bonuses are calculated for other executives under the Company’s 2018 Cash Bonus
Plan and/or any other cash incentive plan maintained by the Company, which such
Pro-Rated Annual Bonus shall be paid at the time the Executive’s annual bonus
would have otherwise been paid absent the Executive’s termination of employment,
but no later than March 15th of the year following termination or (b) if
Executive’s employment terminates on or before September 30 of any year, by
multiplying (i) the quotient obtained by dividing (A) the number of days the
Executive worked in the year his employment with the Company terminates by (b)
365, and (ii) Executive’s target annual bonus that was in effect at the time of
Executive’s termination under the Company’s 2018 Cash Bonus Plan and/or any
other cash incentive plan maintained by the Company, which such Pro-Rated Annual
Bonus shall be paid within sixty days following the Date of Termination; and

(iv)    during the period during which Executive, his spouse and/or dependents
are entitled to and validly elect continuation coverage under COBRA or similar
state law (provided that in no event will such period exceed 18 months), the
Company shall pay to the Executive monthly cash payments in an amount equal to
the monthly premium for such coverage for the electing Executive, spouse and/or
dependents. Such monthly amounts shall be paid on the first payroll date of each
month.

5.4.3    Termination upon Death or Disability. If the Executive’s employment
terminates under Sections 5.1.1 or 5.1.2, then the Company shall pay or provide
the Executive the Amounts and Benefits and continued Base Salary payments for a
period of three (3) months following the Date of Termination in accordance with
the usual payroll practices of the Company.

5.4.4    No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 5.4 by seeking
other employment or otherwise, and the amount of any payment provided for in
this Section 5.4 shall not be reduced by any insurance benefits, compensation
earned by the Executive as the result of employment by another employer or
business or by profits earned by the Executive from any other source at any time
before and after the Date of Termination. The Company’s obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company may have against the Executive for any reason.

5.4.5    Release. Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or to provide the Executive with the
payments and benefits under Section 5.4.2 (other than the Amounts and Benefits),
shall be conditioned on the Executive’s executing and not revoking a waiver and
general release substantially in the form set forth as Exhibit A attached to
this Agreement (with such changes therein, if any, as are legally necessary at
the time of execution to make it enforceable as reasonably determined by the
Company) (the “Release”) by the 60th day following the effective date of his
termination of employment. The benefits described in Section 5.4.2 will begin to
be paid or provided as soon as administratively practicable after the Release
becomes irrevocable, provided that if the 60-day period described above begins
in one taxable year and ends in a second taxable year such payments or benefits
shall not commence until the second taxable year.

 

8



--------------------------------------------------------------------------------

6.    NEGATIVE COVENANTS OF THE EXECUTIVE.

6.1    During the Employment Period and for a period of eighteen (18) months
thereafter, the Executive will not, directly or indirectly:

(i)    solicit, entice, persuade or induce any employee, director, officer,
associate, consultant, agent or independent contractor of the Company and its
subsidiaries and affiliates (collectively, the “Company Group”) to terminate his
or her employment or engagement by the Company Group in order to become employed
or engaged by any person, firm, corporation or other business enterprise other
than a member of the Company Group, except in furtherance of his responsibility
during the Employment Period; or

(ii)    authorize or assist in the taking of such action by any third party.

For purposes of this Section 6.1, the terms “employee,” “director,” “officer,”
“associate,” “consultant,” “agent,” and “independent contractor” shall include
any person with such status at any time during the twelve (12) months prior to
the termination of the Executive’s employment and for eighteen (18) months
following the Executive’s termination of employment. The Executive shall not be
deemed to have violated the provisions of this Section 6.1 by reason of an
isolated act, or failure to act, not taken in bad faith.

6.2    During the Employment Period and for a period of eighteen (18) months
thereafter, the Executive will not, directly or indirectly, engage, participate,
make any financial investment in, or become employed by or render advisory or
other services to or for any person, firm, corporation or other business
enterprise (together with its affiliates and subsidiaries, the “Competing
Enterprise”) which is engaged, directly or indirectly, during the Employment
Period in competition with the Company Group as a supplier of automotive
replacement parts, brake parts and fasteners to the automotive aftermarket
(including, without limitation, the light, medium, and heavy duty truck
aftermarket) or as a supplier of home fasteners and electrical wiring components
to mass merchandisers, or in any other business activities of the Company Group
accounting for more than 10% of its gross sales in the most recently completed
fiscal year or reasonably expected to do so in the current fiscal year, in the
United States and in any foreign jurisdiction in which the Company Group
operates or, at the end of Employment Period, proposes to operate; provided, in
either case, that the competitive businesses of the Competing Enterprise account
for more than 10% of the gross sales of the Competing Enterprise for its most
recently completed fiscal year and the Executive does not work or consult in
such competitive business. The foregoing covenant shall not be construed to
preclude the Executive from making any investments in the securities of any
company, regardless of whether engaged in competition with the Company Group, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or any foreign
securities exchange and, after giving effect to such investment, the Executive
does not beneficially own securities representing more than 1% of the combined
voting power of the voting securities of such company.

6.3    During the Employment Period and thereafter without limit as to time, the
Executive will not (other than in the regular course and in furtherance of the
Company Group’s

 

9



--------------------------------------------------------------------------------

business) use, divulge, furnish or make available to any person any knowledge or
information with respect to the business or affairs of the Company Group which
is confidential, including, without limitation, “know-how,” trade secrets,
customer and supplier lists, pricing policies, operational methods, marketing
plans or strategies, product development techniques or plans, business
acquisition or disposition plans, new personnel employment plans, methods of
manufacture, technical processes, designs and design projects, inventions and
research projects and financial budgets and forecasts of the Company Group
except (1) information which at the time is available to others in the business
or generally known to the public other than as a result of disclosure by the
Executive not permitted hereunder, and (2) when required to do so by a court of
competent jurisdiction, by any governmental agency or by any administrative body
or legislative body (including a committee thereof) with purported or apparent
jurisdiction to order the Executive to divulge, disclose or make accessible such
information. All memoranda, notes, lists, records, electronically stored data,
recordings or videotapes and other documents (and all copies thereof) made or
compiled by the Executive or made available to the Executive (whether during his
employment by the Company Group or by any predecessor thereof) concerning the
business of the Company Group or any predecessor thereof shall be the property
of the Company or such other member of the Company Group and shall be delivered
to the Company or such other member of the Company Group promptly upon the
termination of the Employment Period. Notwithstanding the foregoing, nothing
contained in this Agreement limits the Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission (the “SEC”) and this
Agreement does not limit Executive’s ability to communicate with the SEC or
otherwise participate in any investigation or proceeding that may be conducted
by the SEC, including providing documents or other information.

6.4    The Executive acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, trade secrets, discoveries,
improvements, ideas, writings and works for hire that alone or jointly with
others the Executive may conceive, make, develop or acquire during the period of
his employment by the Company Group and any predecessor thereof (collectively,
the “Developments”), are and shall remain the sole and exclusive property of the
Company Group; and the Executive hereby assigns to the Company Group all of his
right, title and interest in all such Developments. The Executive shall promptly
and fully disclose all future Developments to the Board, and, at any time upon
request and at the expense of the Company, shall execute, acknowledge and
deliver to the Company Group all instruments that the Company Group shall
prepare, give evidence, and take all other actions that are necessary or
desirable in the reasonable opinion of the Company’s counsel, to enable the
Company Group to file and prosecute applications for and to acquire, maintain
and enforce all letters patent, trademark registrations or copyrights covering
the Developments in all countries in which the same are deemed necessary.

6.5    The Executive acknowledges that the services to be rendered by the
Executive are of a special, unique and extraordinary character and, in
connection with such services, the Executive will have access to confidential
information vital to the Company Group’s business and that irreparable injury
would be sustained by the Company Group in the event of his breach of any of the
covenants contained in this Section 6, which injury could not be remedied
adequately by the recovery of damages in an action at law. Accordingly, the
Executive agrees that, upon a breach or threatened breach by him of any of such
covenants, the Company and, to the extent appropriate, any other member of the
Company Group shall be entitled, in

 

10



--------------------------------------------------------------------------------

addition to and not in lieu of any and all other remedies, to an injunction to
be issued by any court of competent jurisdiction restraining the commission or
continuance of any such breach or threatened breach upon minimal bond, with or
without surety, and that such an injunction will not work an undue hardship on
him. Without limiting the generality of the foregoing, if the Executive breaches
of any of the covenants contained in this Section 6, the Company may immediately
cease paying, and the Executive shall have no further right to receive, any or
all of the payments and benefits to which the Executive is otherwise entitled to
receive under Section 5.4.2 other than Amounts and Benefits which the Executive
will be entitled to receive under Section 5.4.1.

6.6    The provisions of this Section 6 shall survive the termination of this
Agreement as set forth in each subsection, irrespective of the reasons therefor.

6.7    If any court determines that any of the provisions of this Section 6 is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Section 6, or
any part thereof, to be unreasonable because of the duration of such provision
or the geographic scope thereof, such court shall have the power to reduce the
duration or restrict the geographic scope of such provision and to enforce such
provision as so reduced or restricted.

7.    INDEMNIFICATION/ DIRECTORS AND OFFICERS LIABILITY INSURANCE

During the Employment Period and thereafter, the Company shall indemnify and
hold harmless the Executive and his heirs and representatives as, and to the
extent, provided in the Company’s charter documents, including, but not limited
to, its By-Laws. During the Employment Period and thereafter, the Company shall
also cover Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.

8.    MISCELLANEOUS

8.1    Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

 

To the Company:    

   Dorman Products, Inc.   

3400 East Walnut Street

Colmar, PA 18915 – Attn: General Counsel

To the Executive, at the last address for the Executive on the books of the
Company.

Such addresses may be changed by notice by Company to the Executive or by notice
by Executive to the Company.

8.2    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this

 

11



--------------------------------------------------------------------------------

Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

8.3    Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. For the purposes of this Agreement, the
term “Company” shall include the Company and, subject to the foregoing, any of
its successors and assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.

8.4    Entire Agreement. This Agreement, including the Exhibits hereto,
represents the entire agreement of the parties with respect to the subject
matter hereof and shall supersede any and all previous contracts, arrangements
or understandings between the Company and the Executive. This Agreement
(including any of the Exhibits hereto) may be amended at any time by mutual
written agreement of the parties hereto.

8.5    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.

8.6    Governing Law. This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the Commonwealth of Pennsylvania.

8.7    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration conducted in
Montgomery County, Pennsylvania under the Employment Arbitration Rules then
prevailing of the American Arbitration Association and such submission shall
request the American Arbitration Association to: (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute;
(ii) require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and a statement of reasons for the decision; and
(iv) request the matter to be handled by and in accordance with the expedited
procedures provided for in the Commercial Arbitration Rules. The determination
of the arbitrator(s), which shall be based upon a de novo interpretation of this
Agreement, shall be final and binding and judgment may be entered on the
arbitrators’ award in any court having jurisdiction. All costs of the American
Arbitration Association and the arbitrator shall be borne by the Company, unless
the position advanced by the Executive is determined by the arbitrator to be
frivolous in nature. EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY.

 

12



--------------------------------------------------------------------------------

8.8    Tax Matters.

8.8.1    It is intended that the provisions of this Agreement comply with
Section 409A of Internal Revenue Code of 1986, as amended, and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Code Section 409A, the Company shall, upon the specific
request of the Executive, use its reasonable business efforts to in good faith
reform such provision to comply with Code Section 409A; provided that, to the
maximum extent practicable, the original intent and economic benefit to the
Executive and the Company of the applicable provision shall be maintained, but
the Company shall have no obligation to make any changes that could create any
additional economic cost or loss of benefit to the Company. The Company shall
timely use its reasonable business efforts to amend any plan or program in which
the Executive participates to bring it in compliance with Code Section 409A.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Code Section 409A so long as it has acted in good
faith with regard to compliance therewith.

8.8.2    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean such Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee,” within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment, the providing of
any benefit or any distribution of equity made subject to this Section 8.8.2, to
the extent required to be delayed in compliance with Section 409A(a)(2)(B) of
the Code, and any other payment, the provision of any other benefit or any other
distribution of equity that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment, benefit or distribution shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. On the first day of the
seventh month following the date of Executive’s Separation from Service or, if
earlier, on the date of his death, (x) all payments delayed pursuant to this
Section 8.8.2 (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein and (y) all distributions of equity delayed pursuant
to this Section 8.8.2 shall be made to the Executive. On any delayed payment
date under this Section 8.8.2, there shall be paid to the Executive or, if the
Executive has died, to his estate, in a single cash lump sum together with the
payment of such delayed payment, interest on the aggregate amount of such
delayed payment at the “Delayed Payment Interest Rate” (as defined below)

 

13



--------------------------------------------------------------------------------

computed from the date on which such delayed payment otherwise would have been
made to the Executive until the date paid. For purposes of the foregoing, the
“Delayed Payment Interest Rate” shall mean the short term Applicable Federal
Rate as of the business day immediately preceding the payment date for the
applicable delayed payment. For purposes of the application of Code
Section 409A, each payment in a series of payments under this Agreement will be
deemed a separate payment.

8.8.3    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code
Section 409A: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.

8.9    Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Employment Period, the respective rights and
obligations of the parties shall survive such expiration to the extent necessary
to carry out the intentions of the parties as embodied in this Agreement. This
Agreement shall continue in effect until there are no further rights or
obligations of the parties outstanding hereunder and shall not be terminated by
either party without the express prior written consent of both parties.

8.10    Counterparts. This Agreement may be executed in counterparts (including
by fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.

8.11    Executive’s Representations. The Executive acknowledges that before
entering into this Agreement he has received a reasonable period of time to
consider this Agreement and has had sufficient time and an opportunity to
consult with any attorney or other advisor of his choice in connection with this
Agreement and all matters contained herein, and that he has been advised to do
so if he so chooses. The Executive further acknowledges that this Agreement and
all terms hereof are fair, reasonable and are not the result of any fraud,
duress, coercion, pressure or undue influence exercised by the Company, that he
has approved and entered into this Agreement and all of the terms hereof on his
own free will, and that no promises or representations have been made to him by
any person to induce him to enter into this Agreement other than the express
terms set forth herein.

8.12    Headings. Paragraph headings are included in this Agreement for
convenience of reference only and shall not affect the interpretation of the
text hereof.

[End of Text - Signature page follows]

 

14



--------------------------------------------------------------------------------

Intending to be legally bound hereby, the Company has caused this Agreement to
be duly executed and the Executive has hereunto set his hand, as of the
Effective Date.

 

DORMAN PRODUCTS, INC. By:  

/s/ John J. Gavin

  Name:   John J. Gavin   Title:   Director EXECUTIVE

/s/ Kevin M. Olsen

Kevin Olsen

 

15



--------------------------------------------------------------------------------

EXHIBIT A

General Release and Waiver

Intending to be legally bound, and in consideration for Dorman Products, Inc.
(the “Company”) providing me with payments and benefits (subject to taxes and
all withholding requirements) set forth in Section 5.4 of the Employment
Agreement between Dorman Products, Inc. and me, dated December     , 2018 (the
“Employment Agreement”), but not including the Amounts and Benefits (as defined
in such Employment Agreement), I, Kevin Olsen, on behalf of and for the benefit
of myself, my heirs, executors, administrators, representatives, successors and
assigns, agree to the following:

 

1)

I fully, finally, and forever waive and release any and all claims that I have
or may have against the Company, its past, present, and future parents,
subsidiaries, affiliates, related companies, successors, assigns, shareholders,
officers, directors, agents, representatives, employees and insurers, and all
persons acting by, through, under or in concert with them, or any of them
(collectively, the “Releasees”), based on any claim or cause of action arising
at any time prior to and including the date that I sign this General Waiver and
Release (this “Release”), provided that I do not waive or release any claims for
or relating to the Amounts and Benefits or any compensation upon termination of
employment as set forth in Section 5.4 of the Employment Agreement (all such
unreleased claims, the “Unreleased Claims”).

 

2)

I represent, warrant and covenant that I have not filed any complaints, charges
or lawsuits against any Releasees. I agree further that I will terminate with
prejudice any and all pending legal actions, complaints, suits or charges that I
have made or instituted against any and all Releasees based on any claim, matter
or thing arising at any time prior to and including the date Executive signs
this Release.

 

3)

I, on behalf of my heirs, executors, estate, administrators and assigns, hereby
unconditionally and generally releases and discharges Releasees, and each and
every one of them, of and from all actions, causes of action in law or equity,
claims, suits, debts, liens, contracts, agreements, promises, liability,
damages, loss or expense, and demands of any nature whatsoever, known or
unknown, foreseen or unforeseen, fixed or contingent (hereinafter, collectively,
“Claims”), which I have or may have against Releasees, and/or any of them,
arising at any time prior to and including the date I sign this Release; further
including, without limitation, any and all Claims which relate directly or
indirectly to my employment with the Company and my separation from that
employment; and further including, without limitation, Claims related to salary,
bonuses, commissions, stock, stock options, or any other ownership or equity
interest in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and further including, without
limitation, Claims, whether statutory, at common law or otherwise, for wrongful
termination of employment, retaliation (including whistleblower Claims), breach
of contract, detrimental reliance, promissory estoppel, infliction of emotional
distress, defamation, fraud, breach of covenant of good faith and fair dealing,
misrepresentation or any other tort, and Claims under the laws of the United
States, the Commonwealth of Pennsylvania, or any other state; and further
including, without limitation, Claims under the Family and Medical Leave Act,
Employee Retirement Income Security Act, the Racketeer Influence and Corrupt



--------------------------------------------------------------------------------

  Organizations Act, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act, or qui tam claims under the False Claims Act, or Claims for
discrimination based upon sex, race, age, national origin, religion, handicap,
disability, or other protected status, or for retaliation, including, without
limitation, Claims based on Title VII of the United States Civil Rights Act of
1964, Section 1981 of U.S.C. Title 42, the Equal Pay Act, the United States
Americans with Disabilities Act, the Genetic Information Nondiscrimination Act,
the United States Age Discrimination in Employment Act, the Pennsylvania Human
Relations Act; and any Claims under any other law, local, state or federal,
pertaining to employment or the relationship between employer and employee;
provided, however, that this Release shall not apply to (a) any rights or Claims
that are not waivable as a matter of law or (b) the Unreleased Claims.

 

4)

I represent, warrant and covenant that I have not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claims against any Releasee or any portion thereof or interest therein.

 

5)

I hereby waive any right to become, and promise not to become, a member of any
class or collective action proceeding or case against the Company or any
Releasee based on any Claim that arises prior to the date Executive signs this
Release.

 

6)

This Release shall not apply to my Claims for workers’ compensation or
unemployment compensation benefits or to any legal action seeking to challenge
the validity of, or to enforce, this Release.

 

7)

I understand and agree that nothing in this Release is intended to, or shall,
interfere with or affect my right to participate or cooperate in any federal,
state, or local administrative or government agency (such as the Equal
Employment Opportunity Commission, Securities and Exchange Commission,
Department of Labor or National Labor Relations Board) proceeding or
investigation or to file a charge or claim with such an agency. I agree that I
waive, and shall not be entitled to any recovery, relief, or monetary award in
connection with any such charge, claim, or proceeding, regardless of who filed
or initiated the charge, claim, or proceeding (including, without limitation,
any charge, claim, or proceeding filed or initiated by a government agency or
other third party), except to the extent, if any, that such waiver is prohibited
by law. Notwithstanding the foregoing, this Release does not limit my right to
receive an award for information provided to the Securities and Exchange
Commission.

 

8)

I intend for this Release to comply with the Older Workers’ Benefit Protection
Action of 1990 (29 U.S.C. Section 626), as amended. Accordingly, I acknowledge
and represent as follows:

 

  a)

I waive any rights or Claims I may have, including but not limited to those
under the United States Age Discrimination in Employment Act (“ADEA”), knowingly
and voluntarily and in exchange for the consideration of value to which Iwould
not otherwise have been entitled, as set forth in the Agreement.

 

  b)

I have been advised by the Company to consult an attorney before I sign this
Release.

 

2



--------------------------------------------------------------------------------

  c)

I have been given a period of at least twenty-one (21) days within which to
consider this Release. I understand and acknowledge that, at my option alone,
this Release may be executed prior to the expiration of the twenty-one (21) day
period.

 

  d)

I have been informed by the Company that I may revoke this Release during a
period of seven (7) days after signing it by providing written notice of such
revocation to Dorman Products, Inc. – Attention: Vice President, Human
Resources, 3400 East Walnut Street, Colmar, PA 18915, which is received prior to
the end of the seven (7) day period and that this Release shall not become
effective or enforceable until the revocation period has expired without my
having exercised this right of revocation.

 

  e)

I have carefully read and fully understands all provisions of this Release,
which includes a full release and waiver of any and all claims.

 

  f)

I have signed this Release knowingly and voluntarily and understand that I am
not waiving or releasing any Claims that may arise after the date this waiver
and release is executed.

 

Dated:                                                          

 

    Kevin Olsen Dated:                         

 

    Witness    

 

    Print Witness Name

 

3